Citation Nr: 0109391	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-03 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for joint pain in the 
shoulders and elbows, claimed as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.  

3.  Entitlement to service connection for migraine headaches, 
to include as claimed to be due to an undiagnosed illness.  

4.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for stomach and 
intestinal problems, claimed as due to an undiagnosed 
illness.  

6.  Entitlement to service connection for degenerative 
arthritis of the left knee, claimed as due to an undiagnosed 
illness.  



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to August 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO.  

(The issues of service connection for claimed memory loss, 
joint pain, gastrointestinal disorder and left knee disorder 
are addressed in the Remand section of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran has fatigue that likely developed as the 
result of service.

3.  The veteran has a migraine headache disorder that likely 
had its onset in service.  



CONCLUSIONS OF LAW

1.  The veteran's fatigue is presumed to be due to an 
undiagnosed illness which was incurred in service.  
38 U.S.C.A. §§ 1110, 1117(a), 1131, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 (2000); VAOPGCPREC 4-
99 (May 3, 1999).  

2.  The veteran's disability manifested by migraine headaches 
is due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he served in the Southwest Asia 
theater of operations during the Gulf War.

The veteran complains that he currently suffers from 
headaches and fatigue.  

At a March 1995 Persian Gulf Registry examination, the 
veteran complained of chronic fatigue.  The diagnoses 
included those of chronic fatigue with normal thyroid 
function test.  

At a March 1996 VA examination, the veteran complained of 
having had two headaches in the previous six months.  

In March 1998, another VA examination was conducted.  The 
veteran complained of chronic headaches and fatigue.  He 
stated that, while in high school, he had had mild types of 
headaches, but that he developed a different type of headache 
in the military.  He noted that they were more severe and 
associated with nausea.  They purportedly occurred about once 
a month and lasted for up to one day.  The pertinent 
diagnosis was that of migraine headaches, occurring monthly 
which, by history, most likely began in service.  The 
examiner also noted that the veteran did not fit the criteria 
for chronic fatigue syndrome.  

The veteran has complained of fatigue since 1995 and has 
specifically asserted that the fatigue started in service.  
The Board finds the veteran's statements to be credible.  The 
March 1998 examiner noted that the veteran's fatigue was not 
due to a diagnosed illness such as chronic fatigue syndrome.  
Indeed, no medical professional has attributed the veteran's 
fatigue to any diagnosed illness.  Thus, the Board finds that 
service connection is warranted for fatigue pursuant to 38 
U.S.C.A. § 1117.  

The veteran has complained that he has had headaches since 
service.  The March 1998 examiner attributed the veteran's 
complaints of headaches to a diagnosis of migraine headaches.  
The Board also finds that the March 1998 examiner's opinion 
that the veteran had migraine headaches that most likely 
began in service to be most persuasive.  In light of the 
veteran's complaints of having had headaches since service, 
the Board finds that service connection for the currently 
demonstrated migraine headaches is warranted.  



ORDER

Service connection for fatigue as due to an undiagnosed 
illness is granted.  

Service connection for migraine headaches is granted.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Regarding the remaining issues on appeal, the examinations 
are not adequate.  The veteran complains of shoulder and 
elbow pain, memory loss and gastrointestinal difficulties.  
Although the examiners have not provided diagnoses to explain 
the veteran's complaints, they have not stated whether there 
is objective evidence of the symptoms.  

Similarly, regarding the veteran's left knee complaints, the 
Board notes that left knee tendinitis and arthritis have been 
diagnosed.  Indeed, the timing and nature of the diagnoses 
have nearly mirrored those of the service-connected right 
knee.  The RO should have the examiner specifically note 
whether the veteran's left knee pain is attributable to the 
diagnosed disabilities and, if so, whether it is related to 
his period of service.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed memory loss, joint pain, 
gastrointestinal disorder and left knee 
disorder since service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
memory loss, joint pain, gastrointestinal 
disorder and left knee disorder.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiners prior to the 
examination.  The examiners should elicit 
from the veteran and record a full 
medical history and should report 
detailed medical findings in connection 
with the evaluation of the claimed 
conditions.  Based on his/her review of 
the case, it is requested that the 
examiner express an opinion as to the 
likelihood that the veteran has a current 
symptoms manifested by memory loss and 
joint pain, gastrointestinal symptoms or 
left knee symptoms due to an undiagnosed 
illness.  If any claimed symptoms are 
related to a diagnosed disability, the 
examiners should state whether that any 
such current disability is likely due to 
disease or injury that was incurred in or 
aggravated by service.  The examination 
reports should reflect review of 
pertinent material in the claims folder, 
including the medical records on file, 
and include the factors on which the 
opinion is based.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  Regarding the service 
connection issues, the RO must consider 
the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  If the benefit sought 
on appeal is not granted, the veteran 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



